Appeal No. 1: Order unanimously affirmed. No opinion. Settle order on notice. Appeal No. 2: Order unanimously modified so as to allow the taking of the deposition of Humes by written interrogatories, limited to the showing of the documentary records of the Connecticut Mutual Life Ins. Co. and, as so modified, affirmed, *786without costs. Settle order on notice. Appeal No. 3: Order unanimously affirmed. No opinion. Settle order on notice. Appeal No. 4: Order unanimously modified so as to provide for the examination of each of the witnesses involved in this order upon written interrogatories; the testimony of the witnesses Wilson and Hopper to be limited to testimony with respect to official records. Settle order on notice. Present — Peck P. J., Callahan, Van Voorhis, Heffernan and Bergan, JJ. [See post, p. 864.]